Title: To John Adams from Samuel Cooper, 15 July 1776
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      
       Monday 15th July—76
      
     
     It gives me high Pleasure, if my Narration of Nantasket was acceptable to you. I did not lay the least Imputation upon your Neighbors. They did all that Circumstances would allow.
     Canada, you know, lay much upon my Mind. I was long ago apprehensive. There was too much Neglect on all Sides of that important Quarter, and, without doubt, great Misconduct there. Pray let it be strictly examin’d, and exemplary Punishment dispens’d where it is deserv’d. Our all depends upon strict Discipline in the American Army. It must be brac’d up as much as Circumstances will possibly admit. Upon this Reverse, I am cast down but not in Dispair. Perhaps we can do more in the End by making a good Stand at or near our own Borders. Distance of Place renders ev’ry kind of Recruit and Supply slow and heavy. The Enemy may find it so, as they advance towards us. I hope Gates will make a good Choice of Situation to receive Burgoine. I have thought of Crown Point and Ticonderoga. We are doing ev’ry Thing here to compleat our requir’d Levies—and more than was thought at first could have been done, considering the Men we have already furnish’d, and the Price of Labor. Great Difficulties do not discourage us. Ardor and Perseverance will surmount all. In all Views we need not be asham’d of our own Colony.
     I wrote particularly not long since, either to you or to Mr. S. A. on the Subject of a military Commander here. Our Colony is not destitute of proper men but we have them not here in that Rank in the Army, which would allow such an Appointment without Difficulty. Lincoln whose Merit stands high, is not in the Continental Service, and seems at present not dispos’d to engage in it. We want him too as a dernier Resort in the Militia. Glover is the best Man I know, but he is the Second Colonel here. Whitcomb is the first.
     I am entirely in your Sentiments respecting the small Pox—and have labor’d with all my Might for innoculating Hospitals. The Whole Town is one now, and thousands from the Country are now here innoculated. Among whom are your dear Wife and Children, at Deacon Smiths House. I have seen, and shall continue to visit them, and contribute all in my Powers to amuse, and make their Stay here agreable. Some have already the Eruption in the most favorable Manner. The Prospect hitherto is the most pleasing you can imagine. The Court has taken Measures at last for establishing Hospitals thro the Colony.
     I congratulate you on the Declaration of Independence with so much Unanimity. The Declaration is admir’d, diffuses Joy, and will have great Effect. It will be follow’d I trust with Alliances &c. France must make a Deversion in our Favor. It is her Interest, and upon that Ground we may expect it if we take proper Measures. My dear Sir Adieu &c.
    